Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 1 of 18




                   EXHIBIT 7
            Plaintiff’s First Supplement to
          List of Witnesses and Documents
          Pursuant to FRCP 26 and LR 26-1
 Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 2 of 18



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 sam@switch.com
   ANNE-MARIE BIRK, ESQ.
 3 Nevada Bar No. 12330

 4 abirk@switch.com
   SWITCH, LTD.
 5 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 6 Telephone: (702) 444-4111

 7 F. CHRISTOPHER AUSTIN, ESQ.
   Nevada Bar No. 6559
 8
   caustin@weidemiller.com
 9 WEIDE & MILLER, LTD.
   10655 Park Run Drive, Suite 100
10 Las Vegas, Nevada 89144
   Telephone: (702) 382-4804
11 Attorneys for Plaintiff

12                              UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14 SWITCH, LTD., a Nevada limited liability                CASE NO.:       2:17-cv-02651-GMN-VCF
   company,
15                                                         PLAINTIFF’S FIRST SUPPLEMENT
                       Plaintiff,                          TO LIST OF WITNESSES AND
16
                                                           DOCUMENTS PURSUANT TO FRCP
17 vs.                                                     26 AND LR 26-1

18 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
19 20, inclusive,
20                           Defendants.
21

22          Plaintiff, SWITCH, LTD. (hereinafter “Plaintiff” or “Switch”), by and through its attorneys,

23 hereby supplements its initial List of Witnesses and Documents Pursuant to FRCP 26 and LR 26-1

24 (as noted in bold), as follows:

25          These initial disclosures are based on information presently available to Plaintiff as of this

26 date, recognizing that its investigation continues and that discovery has just begun. Plaintiff’s

27 investigation of this case is ongoing, and Plaintiff reserves the right to amend, modify, and

28 supplement these initial disclosures at any time as additional information becomes available during

                                                      1
 Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 3 of 18



 1 the course of discovery.

 2          In making these disclosures, Plaintiff does not purport to identify every individual document,

 3 data compilation, or tangible thing possibly relevant to this lawsuit. Rather, Plaintiff’s disclosure

 4 represents a good faith effort to identify discoverable information Plaintiff currently and reasonably

 5 believes may be used to support its claims as required by Fed. R. Civ. P. 26(a)(1). Furthermore,

 6 Plaintiff makes these disclosures without waiving its right to object to the production of any

 7 document, data compilation, or tangible thing disclosed on the basis of any privilege, work product,

 8 relevancy, undue burden, or other valid objection. These disclosures do not include information that

 9 may be used solely for impeachment purposes. While making these disclosures, Plaintiff reserves,

10 among other rights, (1) its right to object on the grounds of competency, privilege, work product,

11 relevancy and materiality, admissibility, hearsay, or any other proper ground to use of any disclosed

12 information, for any purpose in whole or in part in this action or any other action , and (2) its right

13 to object on any and all proper grounds, at any time, to any discovery request, discovery motion, or

14 other discovery procedures relating to the persons or documents identified in these initial disclosures

15 or relating to the subject matter of this litigation. In addition, these disclosures do not identify or

16 otherwise include information regarding expert witnesses, as FRCP Rule 26(a) does not require

17 Plaintiff to provide such information at this time.

18          The following disclosures are made subject to the above objections and qualifications.

19 I.       WITNESSES:

20          Plaintiff identifies the following witnesses:

21         Name and Contact Information                      Subject(s) of Information

22   1.    Persons Most Knowledgeable:                       This witness is likely to have discoverable
           Switch, Ltd.                                      information in connection which may support
23         c/o SAMUEL CASTOR, ESQ.                           Switch’s issues and claims at issue herein.
           ANNE-MARIE BIRK, ESQ.
24         7135 South Decatur Blvd.
25         Las Vegas, Nevada 89118
           -and-
26         F. CHRISTOPHER AUSTIN, ESQ.
           WEIDE & MILLER, LTD.
27         10655 Park Run Drive, Suite 100
           Las Vegas, Nevada 89144
28

                                                         2
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 4 of 18



1         Name and Contact Information            Subject(s) of Information

2    2.   Stephen Fairfax                         This witness is likely to have discoverable
          c/o RANDAZZA LEGAL GROUP, PLLC          information in connection which may support
3         2764 Lake Sahara Drive, Suite 109       Switch’s issues and claims at issue herein.
          Las Vegas, Nevada 89117
4
     3.   Person Most Knowledgeable:              This witness is likely to have discoverable
5         MTechnology                             information in connection which may support
          c/o RANDAZZA LEGAL GROUP, PLLC          Switch’s issues and claims at issue herein.
6         2764 Lake Sahara Drive, Suite 109
          Las Vegas, Nevada 89117
7    4.   Neal Dowling                            This witness is a Senior Engineer at
          MTechnology                             MTechnology.
8         c/o RANDAZZA LEGAL GROUP, PLLC
9         2764 Lake Sahara Drive, Suite 109       This witness is likely to have discoverable
          Las Vegas, Nevada 89117                 information in connection which may support
10                                                Switch’s issues and claims at issue herein.
     5.   Tim Griffin                             This witness is an Electrical Technician at
11        MTechnology                             MTechnology.
          c/o RANDAZZA LEGAL GROUP, PLLC
12        2764 Lake Sahara Drive, Suite 109       This witness is likely to have discoverable
          Las Vegas, Nevada 89117                 information in connection which may support
13
                                                  Switch’s issues and claims at issue herein.
14   6.   Yoonik Kim                              This witness is a Reliability Analyst at
          MTechnology                             MTechnology.
15        c/o RANDAZZA LEGAL GROUP, PLLC
          2764 Lake Sahara Drive, Suite 109       This witness is likely to have discoverable
16        Las Vegas, Nevada 89117                 information in connection which may support
                                                  Switch’s issues and claims at issue herein.
17
     7.   Jakob Carnemark                         This witness is Co-Founder and CTO of
18        c/o Aligned Data Center                 Aligned Data Center.
          2800 Summit Avenue
19        Plano, Texas 74074                      This witness is likely to have discoverable
                                                  information in connection which may support
20                                                Switch’s issues and claims at issue herein.
     8.   Andrew Schaap                           This witness is CEO of Aligned Data Center.
21        c/o Aligned Data Center
22        2800 Summit Avenue                      This witness is likely to have discoverable
          Plano, Texas 74074                      information in connection which may support
23                                                Switch’s issues and claims at issue herein.
     9.   Jakob Carnemark                         This witness oversees Inertech, LLC.
24        c/o Inertech, LLC
          60 Backus Avenue                        This witness is likely to have discoverable
25        Danbury, Connecticut 06810              information in connection which may support
26                                                Switch’s issues and claims at issue herein.

27

28

                                              3
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 5 of 18



1          Name and Contact Information               Subject(s) of Information

2    10.   Earl Keisling                              This witness is co-founder and CEO of
           c/o Inertech, LLC                          Inertech, LLC.
3          60 Backus Avenue
           Danbury, Connecticut 06810                 This witness is likely to have discoverable
4                                                     information in connection with the data center
5                                                     infrastructure and technology division, which
                                                      may support Switch’s issues and claims at issue
6                                                     herein.
     11.   John Costakis                              This witness is President and Co-Founder of
7          c/o Inertech, LLC                          Inertech, LLC.
           60 Backus Avenue
8          Danbury, Connecticut 06810                 This witness is likely to have discoverable
9                                                     information in connection with manufacturing
                                                      and construction, which may support Switch’s
10                                                    issues and claims at issue herein.
     12.   Ming Zhang                                 This witness is leader of R&D Department at
11         c/o Inertech, LLC                          Inertech, LLC.
           60 Backus Avenue
12         Danbury, Connecticut 06810                 This witness is likely to have discoverable
                                                      information in connection with research,
13
                                                      existing products, processes and testing
14                                                    processes, which may support Switch’s issues
                                                      and claims at issue herein.
15   13.   Person Most Knowledgeable for              Plaintiff hereby incorporates by reference
           Aligned Data Centers, LLC                  this witness as identified by Defendants.
16         c/o ARNOLD & PORTER KAYE
           SCHOLER LLP                                This witness is likely to have discoverable
17         Three Embarcadero Center, 10th Floor       information in connection which may
18         San Francisco, California 94111            support Switch’s issues and claims at issue
           Telephone: 415-471-3277                    herein.
19   14.   Person Most Knowledgeable for              Plaintiff hereby incorporates by reference
           Aligned Energy Holdings, LP                this witness as identified by Defendants.
20         c/o ARNOLD & PORTER KAYE
           SCHOLER LLP                                This witness is likely to have discoverable
21         Three Embarcadero Center, 10th Floor       information in connection which may
22         San Francisco, California 94111            support Switch’s issues and claims at issue
           Telephone: 415-471-3277                    herein.
23

24

25

26

27

28

                                                  4
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 6 of 18



1          Name and Contact Information          Subject(s) of Information

2    15.   Rob Roy                               Plaintiff hereby incorporates by reference
           Switch, Ltd.                          this witness as identified by Defendants.
3          c/o SAMUEL CASTOR, ESQ.
           ANNE-MARIE BIRK, ESQ.                 This witness is the Founder, Chairman
4          7135 South Decatur Blvd.              and CEO of Switch, Ltd.
5          Las Vegas, Nevada 89118
           -and-                                 This witness is likely to have discoverable
6          F. CHRISTOPHER AUSTIN, ESQ.           information in connection which may
           WEIDE & MILLER, LTD.                  support Switch’s issues and claims at issue
7          10655 Park Run Drive, Suite 100       herein.
           Las Vegas, Nevada 89144
8    16.   Missy Young                           Plaintiff hereby incorporates by reference
9          Switch, Ltd.                          this witness as identified by Defendants.
           c/o SAMUEL CASTOR, ESQ.
10         ANNE-MARIE BIRK, ESQ.                 This witness is the Chief Information
           7135 South Decatur Blvd.              Officer of Switch, Ltd.
11         Las Vegas, Nevada 89118
           -and-                                 This witness is likely to have discoverable
12         F. CHRISTOPHER AUSTIN, ESQ.           information in connection which may
           WEIDE & MILLER, LTD.                  support Switch’s issues and claims at issue
13
           10655 Park Run Drive, Suite 100       herein.
14         Las Vegas, Nevada 89144
     17.   Gabe Nacht                            Plaintiff hereby incorporates by reference
15         Switch, Ltd.                          this witness as identified by Defendants.
           c/o SAMUEL CASTOR, ESQ.
16         ANNE-MARIE BIRK, ESQ.                 This witness is the Chief Financial Officer
           7135 South Decatur Blvd.              of Switch, Ltd.
17         Las Vegas, Nevada 89118
18         -and-                                 This witness is likely to have discoverable
           F. CHRISTOPHER AUSTIN, ESQ.           information in connection which may
19         WEIDE & MILLER, LTD.                  support Switch’s issues and claims at issue
           10655 Park Run Drive, Suite 100       herein.
20         Las Vegas, Nevada 89144
     18.   Lesley McVay                          Plaintiff hereby incorporates by reference
21         Switch, Ltd.                          this witness as identified by Defendants.
           c/o SAMUEL CASTOR, ESQ.
22
           ANNE-MARIE BIRK, ESQ.                 This witness is the Chief Operations
23         7135 South Decatur Blvd.              Officer of Switch, Ltd.
           Las Vegas, Nevada 89118
24         -and-                                 This witness is likely to have discoverable
           F. CHRISTOPHER AUSTIN, ESQ.           information in connection which may
25         WEIDE & MILLER, LTD.                  support Switch’s issues and claims at issue
           10655 Park Run Drive, Suite 100       herein.
26         Las Vegas, Nevada 89144
27

28

                                             5
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 7 of 18



1          Name and Contact Information          Subject(s) of Information

2    19.   Terri Borden                          Plaintiff hereby incorporates by reference
           Switch, Ltd.                          this witness as identified by Defendants.
3          c/o SAMUEL CASTOR, ESQ.
           ANNE-MARIE BIRK, ESQ.                 This witness is the Chief Construction
4          7135 South Decatur Blvd.              Officer of Switch, Ltd.
5          Las Vegas, Nevada 89118
           -and-                                 This witness is likely to have discoverable
6          F. CHRISTOPHER AUSTIN, ESQ.           information in connection which may
           WEIDE & MILLER, LTD.                  support Switch’s issues and claims at issue
7          10655 Park Run Drive, Suite 100       herein.
           Las Vegas, Nevada 89144
8    20.   Mark Crosby                           Plaintiff hereby incorporates by reference
9          Switch, Ltd.                          this witness as identified by Defendants.
           c/o SAMUEL CASTOR, ESQ.
10         ANNE-MARIE BIRK, ESQ.                 This witness is the Director of Security of
           7135 South Decatur Blvd.              Switch, Ltd.
11         Las Vegas, Nevada 89118
           -and-                                 This witness is likely to have discoverable
12         F. CHRISTOPHER AUSTIN, ESQ.           information in connection which may
           WEIDE & MILLER, LTD.                  support Switch’s issues and claims at issue
13
           10655 Park Run Drive, Suite 100       herein.
14         Las Vegas, Nevada 89144
     21.   Michael Smith                         Plaintiff hereby incorporates by reference
15         Switch, Ltd.                          this witness as identified by Defendants.
           c/o SAMUEL CASTOR, ESQ.
16         ANNE-MARIE BIRK, ESQ.                 This witness is the Security Manager of
           7135 South Decatur Blvd.              Switch, Ltd.
17         Las Vegas, Nevada 89118
18         -and-                                 This witness is likely to have discoverable
           F. CHRISTOPHER AUSTIN, ESQ.           information in connection which may
19         WEIDE & MILLER, LTD.                  support Switch’s issues and claims at issue
           10655 Park Run Drive, Suite 100       herein.
20         Las Vegas, Nevada 89144
     22.   Rebecca Ray (fka Boettcher)           Plaintiff hereby incorporates by reference
21         Switch, Ltd.                          this witness as identified by Defendants.
           c/o SAMUEL CASTOR, ESQ.
22
           ANNE-MARIE BIRK, ESQ.                 This witness is the Executive Assistant,
23         7135 South Decatur Blvd.              Office of the CEO, for Switch, Ltd.
           Las Vegas, Nevada 89118
24         -and-                                 This witness is likely to have discoverable
           F. CHRISTOPHER AUSTIN, ESQ.           information in connection which may
25         WEIDE & MILLER, LTD.                  support Switch’s issues and claims at issue
           10655 Park Run Drive, Suite 100       herein.
26         Las Vegas, Nevada 89144
27

28

                                             6
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 8 of 18



1          Name and Contact Information                Subject(s) of Information

2    23.   Joe McDonald                                Plaintiff hereby incorporates by reference
           Switch, Ltd.                                this witness as identified by Defendants.
3          c/o SAMUEL CASTOR, ESQ.
           ANNE-MARIE BIRK, ESQ.                       This witness is the former Chief Security
4          7135 South Decatur Blvd.                    Officer of Switch, Ltd.
5          Las Vegas, Nevada 89118
           -and-                                       This witness is likely to have discoverable
6          F. CHRISTOPHER AUSTIN, ESQ.                 information in connection which may
           WEIDE & MILLER, LTD.                        support Switch’s issues and claims at issue
7          10655 Park Run Drive, Suite 100             herein.
           Las Vegas, Nevada 89144
8    24.   Steven Lacy                                 Plaintiff hereby incorporates by reference
9          c/o Coinbase, Inc. (current employer)       this witness as identified by Defendants.
           548 Market Street, #23008
10         San Francisco, California 94104             This witness is the former Global Security
                                                       System Deployment Manager of Uber
11                                                     Technologies, Inc.
12                                                     This witness is likely to have discoverable
                                                       information as to the facts and
13
                                                       circumstances alleged in the Complaint.
14   25.   Reynaldo Perez                              Plaintiff hereby incorporates by reference
           Uber Technologies, Inc.                     this witness as identified by Defendants.
15         1455 Market Street, 4th Floor
           San Francisco, California 94103             This witness is the Regional Security
16                                                     Manager of Uber Technologies, Inc.
17                                                     This witness is likely to have discoverable
18                                                     information as to the facts and
                                                       circumstances alleged in the Complaint.
19   26.   Robert Cassiliano                           Plaintiff hereby incorporates by reference
           7x24 Exchange International                 this witness as identified by Defendants.
20         c/o Eques Office Centre
           24 Merchants Way, Suite 200                 This witness is the Chairman & CEO of
21         Colts Neck, New Jersey 07722                7x24 Exchange International and the
                                                       Chairman & CEO of BIZ.
22

23                                                     This witness is likely to have discoverable
                                                       information as to the facts and
24                                                     circumstances alleged in the Complaint.

25

26

27

28

                                                   7
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 9 of 18



1          Name and Contact Information               Subject(s) of Information

2    27.   Jack Koch                                  Plaintiff hereby incorporates by reference
           Aligned Data Centers                       this witness as identified by Defendants.
3          c/o ARNOLD & PORTER KAYE
           SCHOLER LLP                                This witness is the Director, Technology
4          Three Embarcadero Center, 10th Floor       and Infrastructure, of Aligned Data
5          San Francisco, California 94111            Centers.
           Telephone: 415-471-3277
6                                                     This witness is likely to have discoverable
                                                      information as to the facts and
7                                                     circumstances alleged in the Complaint.
     28.   Professor Michael Golay                    Plaintiff hereby incorporates by reference
8          Massachusetts Institute of                 this witness as identified by Defendants.
9          Technology
           77 Massachusetts Ave., Room 24-223         This witness is likely to have discoverable
10         Cambridge, Massachusetts 02139             information as to the facts and
                                                      circumstances alleged in the Complaint.
11   29.   Dean Nelson                                Plaintiff hereby incorporates by reference
           Uber Technologies, Inc.                    this witness as identified by Defendants.
12         1455 Market Street, 4th Floor
           San Francisco, California 94103            This witness is the Head, Uber Compute,
13
                                                      for Uber Technologies, Inc.
14
                                                      This witness is likely to have discoverable
15                                                    information as to the facts and
                                                      circumstances alleged in the Complaint.
16   30.   Jim Weinheimer                             Plaintiff hereby incorporates by reference
           Uber ATC                                   this witness as identified by Defendants.
17         50 33rd Street
18         Pittsburgh, Pennsylvania 15201             This witness is the Head of Data Center
                                                      for Uber ATC.
19
                                                      This witness is likely to have discoverable
20                                                    information as to the facts and
                                                      circumstances alleged in the Complaint.
21   31.   Mike Lewis                                 Plaintiff hereby incorporates by reference
22         c/o Hardscrabble Outdoors                  this witness as identified by Defendants.
           (current employer)
23         7363 McClain Point, Suite 130              This witness is the former Senior Director
           Colorado Springs, Colorado 80915           of Global Data Center Services of eBay.
24
                                                      This witness is likely to have discoverable
25                                                    information in connection which may
                                                      support Switch’s issues and claims at issue
26
                                                      herein.
27

28

                                                  8
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 10 of 18



1          Name and Contact Information               Subject(s) of Information

2    32.   James Monahan                              Plaintiff hereby incorporates by reference
           eBay                                       this witness as identified by Defendants.
3          2025 Hamilton Avenue
           San Jose, California 95125                 This witness is the Director of Datacenter
4                                                     Engineering of eBay.
5
                                                      This witness is likely to have discoverable
6                                                     information in connection which may
                                                      support Switch’s issues and claims at issue
7                                                     herein.
     33.   Thomas Doherty                             This witness is Chief Operating Officer of
8          Aligned Data Centers, LLC                  Aligned Data Center.
9          c/o ARNOLD & PORTER KAYE
           SCHOLER LLP                                This witness is likely to have discoverable
10         Three Embarcadero Center, 10th Floor       information in connection which may
           San Francisco, California 94111            support Switch’s issues and claims at issue
11         Telephone: 415-471-3277                    herein.
     34.   John Petralia                              This witness is the former Chief Marketing
12         c/o CA Technologies                        Officer for Aligned Energy Holdings, LP.
           (current employer)
13
           1 CA Plaza                                 This witness is likely to have discoverable
14         Islandia, New York 11749                   information in connection which may
           Telephone: 800-225-5224                    support Switch’s issues and claims at issue
15                                                    herein.
     35.   Rajendran Avadaippan                       This witness is the former Chief
16         c/o Energy Metrics                         Information Officer and Head Energy
           (current employer)                         Metrics for Aligned Energy Holdings, LP.
17         1431 Broadway, 6th Floor
18         New York, New York 10018                   This witness is likely to have discoverable
           Telephone: 855-732-2436                    information in connection which may
19                                                    support Switch’s issues and claims at issue
                                                      herein.
20   36.   John Greenwood                             This witness is SVP of Sales for Aligned
           Aligned Energy Holdings, LP                Energy Holdings, LP.
21         c/o ARNOLD & PORTER KAYE
22         SCHOLER LLP                                This witness is likely to have discoverable
           Three Embarcadero Center, 10th Floor       information in connection which may
23         San Francisco, California 94111            support Switch’s issues and claims at issue
           Telephone: 415-471-3277                    herein.
24   37.   Tom Blair                                  This witness is the former Chief Sales
           c/o Headstorm                              Officer of Aligned Energy Holdings, LP.
25         (current employer)
           5055 Keller Springs Road, #250             This witness is likely to have discoverable
26
           Addison, Texas 75001                       information in connection which may
27         Telephone: 214-396-5390                    support Switch’s issues and claims at issue
                                                      herein.
28

                                                  9
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 11 of 18



 1         Name and Contact Information                    Subject(s) of Information

 2   38.   Kirk Offel                                      This witness is the Executive Vice
           Aligned Energy Holdings, LP                     President of Platform Delivery for Aligned
 3         c/o ARNOLD & PORTER KAYE                        Energy Holdings, LP.
           SCHOLER LLP
 4         Three Embarcadero Center, 10th Floor            This witness is likely to have discoverable
 5         San Francisco, California 94111                 information in connection which may
           Telephone: 415-471-3277                         support Switch’s issues and claims at issue
 6                                                         herein.
     39.   Anubhav Raj                                     This witness is the Chief Financial Officer
 7         Aligned Energy Holdings, LP                     for Aligned Energy Holdings, LP.
           c/o ARNOLD & PORTER KAYE
 8         SCHOLER LLP                                     This witness is likely to have discoverable
 9         Three Embarcadero Center, 10th Floor            information in connection which may
           San Francisco, California 94111                 support Switch’s issues and claims at issue
10         Telephone: 415-471-3277                         herein.
     40.   FRCP 30(b)(6) Witness for                       This witness is likely to have discoverable
11         PowerSecure, Inc.                               information in connection which may
           1609 Heritage Commerce Court                    support Switch’s issues and claims at issue
12         Wake Forest, North Carolina 27587               herein.
           Telephone: 919-556-3056
13

14          In addition to the foregoing, Plaintiff may call as witnesses and identifies the following as

15 having discoverable information in this matter:

16          1.      Defendant’s officers, employees, agents, licensees, customers, and independent

17 contractors regarding the allegations set forth in the Plaintiff’s Complaint (as amended) and

18 Defendant’s Answer thereto.

19          2.      Any custodian of records for any entity involved in this matter, which witnesses may

20 be required to lay appropriate foundation for admission of documents in this matter.

21          3.      Any impeachment or rebuttal witness.

22          4.      Any witnesses identified in Defendant’s initial disclosures pursuant to Rule 26(a)(1),

23 as well as any other witness disclosed or otherwise identified during the course of discovery that

24 Plaintiff may use to support its claims or defenses.

25          5.      Plaintiff reserves the right to name expert witnesses.

26          6.      Plaintiff reserves the right to supplement this list either to add or delete witnesses in

27 the event that subsequent discovery and/or investigation warrants the same.

28 ///

                                                      10
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 12 of 18



 1          7.      Plaintiff reserves the right to challenge any witness presented by Plaintiff on the basis

 2 of foundation relevance, hearsay, and other objections necessary.

 3 II.      DOCUMENTS:

 4          Plaintiff hereby identifies the following categories of documents responsive to the foregoing:

 5   Description                                              Location

 6   All of the pleadings and papers on file herein and       On record.
     any exhibits attached thereto.
 7   Documents reflecting the correspondence                  These documents are located at Plaintiff’s
     between Plaintiff (and its agents) and Defendant         corporate offices and/or the offices of its
 8
     (and its agents) regarding the products at issue.        counsel. In addition, such documents are
 9                                                            also within Defendant’s possession.
     Documents reflecting Plaintiff’s creation and            These documents are located at Plaintiff’s
10   protection of Plaintiff’s confidential information       corporate offices and/or the offices of its
     and trade secrets at issue.                              counsel.
11
     Documents reflecting the breach of agreements            On information or belief, these documents
12   protecting Plaintiff’s confidential information or       are in the possession of Defendants or their
13   trade secrets.                                           counsel.

14   Documents reflecting the Plaintiff’s intellectual        These documents are located at Plaintiff’s
     property protection on the products at issue.            corporate offices and/or the offices of its
15                                                            counsel.
16          Without limiting the foregoing, Plaintiff specifically identifies the following documents by
17 Bates Numbers available at the offices of Plaintiff’s counsel.

18   Bates Number             Description
19   SWITCH 000001            Connecticut Secretary of State Entity Information – Aligned Energy,
                              LLC
20   SWITCH 000002            Connecticut Secretary of State Entity Information – Inertech, LLC
21   SWITCH 000003            Department of State, Division of Corporations Information – Aligned
                              Data Centers
22   SWITCH 000004            Department of State, Division of Corporations Information – Aligned
                              Energy
23   SWITCH 000005            Department of State, Division of Corporations Information – Inertech
     SWITCH 000006            Department of State, Division of Corporations Information –
24
                              MTechnology
25   SWITCH 000007-           NonDisclosure Agreement, dated May 4, 2011, by Stephen Fairfax
     SWITCH 000008
26   SWITCH 000009-           NonDisclosure Agreement, dated August 12, 2015, by Stephen Fairfax
     SWITCH 000010
27   SWITCH 000011-           Spec Sheet – Plano Texas Colocation Site Specifications
     SWITCH 000012
28

                                                         11
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 13 of 18



1    SWITCH 000013-   MTechnology WhitePaper – Reliability Analysis of the APC Symmetra
     SWITCH 000035    MW Power System
2    SWITCH 000036-   Email between Fairfax and Lewis, dated May 23, 2013, regarding initial
     SWITCH 000037    visit, data centers, and architecture
3
     SWITCH 000038-   Email between Lewis and Roy, dated May 24, 2013, regarding initial visit,
4    SWITCH 000039    reliability analysis, and meeting
     SWITCH 000040    Video - Building a Holistic Thermodynamic Model for Aligned Data
5                     Centers, dated May 10, 2016
     SWITCH 000041    Screenshot - Building a Holistic Thermodynamic Model for Aligned
6                     Data Centers, dated May 10, 2016
     SWITCH 000042    Video - Steve Fairfax MTechnology Aligned Data Centers, dated
7
                      November 3, 2015 from Aligned Website
8    SWITCH 000043    Screenshot - Steve Fairfax MTechnology Aligned Data Centers, dated
                      November 3, 2015 from Aligned Website
9    SWITCH 000044    Video - Steve Fairfax MTechnology Aligned Data Centers, dated
                      November 4, 2015
10   SWITCH 000045    Screenshot - Steve Fairfax MTechnology Aligned Data Centers, dated
                      November 4, 2015
11
     SWITCH 000046-   CONFIDENTIAL - Email exchange between Switch, eBay,
12   SWITCH 000055    Fairfax, and MTechnology dated March 30, 2011 – May 4, 2011
     SWITCH 000056-   CONFIDENTIAL - Email exchange between Switch, eBay,
13   SWITCH 000086    Fairfax, and MTechnology dated March 30, 2011 – May 10, 2011
     SWITCH 000087-   CONFIDENTIAL - Email exchange between Switch, eBay,
14   SWITCH 000090    Fairfax, and MTechnology dated May 23, 2013 – June 6, 2013
     SWITCH 000091-   CONFIDENTIAL - Email exchange between Switch and eBay
15
     SWITCH 000096    dated February 10, 2012 – February 27, 2012
16   SWITCH 000097-   CONFIDENTIAL - Correspondence from Michael A. Berta, Esq.,
     SWITCH 000099    counsel for Aligned Data Centers, LLC, to Thomas Morton,
17                    President and Chief Legal Officer of Switch, Ltd., dated July 31,
                      2017
18   SWITCH 000100    CONFIDENTIAL - Email from Steve Fairfax to Rebecca
                      Boettcher (nka Rebecca Ray), of Switch, Ltd., dated May 10, 2011
19
     SWITCH 000101-   CONFIDENTIAL - Correspondence from Thomas Morton,
20   SWITCH 000105    President of Switch, Ltd., to Andrew Schaap, Chief Executive
                      Officer of Aligned Data Centers, dated July 21, 2017
21   SWITCH 000106-   CONFIDENTIAL - Litigation Hold Notice from Anne-Marie
     SWITCH 000109    Birk, Esq., Associate General Counsel for Switch, Ltd., to Steve
22                    Fairfax, President of MTechnology, and Jakob Carnemark,
                      Founder, CTO, Vice Chairman of Aligned Data Centers, dated July
23                    27, 2017
24   SWITCH 000110-   United States Patent (US 8,523,643) – Electronic Equipment Data
     SWITCH 000139    Center or Co-Location Facility Designs and Methods of Making
25                    and Using the Same
     SWITCH 000140-   United States Patent (US 9,198,331) – Data Center Facility Design
26   SWITCH 000149    Configuration
     SWITCH 000150-   United States Patent (US 9,622,389) – Electronic Equipment Data
27   SWITCH 000166    Center and Server Co-Location Facility Configurations and
28                    Method of Using the Same

                                             12
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 14 of 18



1    SWITCH 000167-   United States Patent (US 9,693,486) – Air Handling Unit with a
     SWITCH 000182    Canopy Thereover for Use with a Data Center and Method of
2                     Using the Same
     SWITCH 000183-   Utility Patent Application Transmittal dated June 13, 2008 -
3    SWITCH 000207    Electronic Equipment Data Center or Co-Location Facility
4                     Designs and Methods of Making and Using the Same
     SWITCH 000208-   Utility Patent Application Transmittal dated July 17, 2012 -
5    SWITCH 000230    Electronic Equipment Data Center and Server Co-Location
                      Facility Configurations and Method of Using the Same
6    SWITCH 000231-   Utility Patent Application Transmittal dated August 21, 2012 –
     SWITCH 000285    Data Center Air Handling Unit Including Uninterruptable Cooling
7                     Fan with Weighted Rotor and Method of Using the Same
8    SWITCH 000286-   Utility Patent Application Transmittal dated October 12, 2012 –
     SWITCH 000338    Electronic Equipment Data Center or Co-Location Facility
9                     Designs and Methods of Making and Using the Same
     SWITCH 000339-   Utility Patent Application Transmittal dated January 2, 2013 -
10   SWITCH 000396    Electronic Equipment Data Center or Co-Location Facility
                      Designs and Methods of Making and Using the Same
11   SWITCH 000397-   Data Center Frontier web article, Future-Proofing Cooling with the
12   SWITCH 000407    Adaptive Data Center, dated May 2, 2019
     SWITCH 000408-   Data Center Frontier web article, The Top 10 Cloud Campuses ,
13   SWITCH 000427    dated November 23, 2015
     SWITCH 000428    Video – Aligned Data Centers Plano, TX Opening dated
14                    December 14, 2015 from YouTube
     SWITCH 000429-   Aligned Energy web article, Steve Fairfax on Reliability-focused
15   SWITCH 000432    Data Center Design dated December 2, 2015
16   SWITCH 000433    Image of Switch T-SCIF Side View
     SWITCH 000434    Image of Switch T-SCIF Side View
17   SWITCH 000435    Image of Switch T-SCIF Front View
     SWITCH 000436    Image of Switch T-SCIF Top View Showing the Heat Shield
18   SWITCH 000437    Image of Switch T-SCIF Diagram
     SWITCH 000438    Image of Switch Data Center Cross-Section of Entire Facility
19
     SWITCH 000439    Image of Switch Data Center Cross-Section of Entire Facility
20   SWITCH 000440    Image of Switch Data Center Cross-Section of Entire Facility
     SWITCH 000441    Image of Switch Data Center Cross-Section of Entire Facility
21   SWITCH 000442    Image of Switch Data Center Cross-Section of Entire Facility
     SWITCH 000443    Image of Aligned “Customer Pod” Side View
22   SWITCH 000444    Image of Aligned “Customer Pod” Side View
23   SWITCH 000445    Image of Aligned “Customer Pod” Front View
     SWITCH 000446    Image of Aligned “Customer Pod” Top View Showing the Heat
24                    Shield
     SWITCH 000447    Image of Aligned “Customer Pod” Diagram
25   SWITCH 000448    Image of Aligned Data Center Cross-Section of Entire Facility
     SWITCH 000449    Image of Aligned Data Center Cross-Section of Entire Facility
26
     SWITCH 000450    Image of Aligned Data Center Cross-Section of Entire Facility
27   SWITCH 000451    Image of Aligned Data Center Cross-Section of Entire Facility
     SWITCH 000452    Image of Aligned Data Center Cross-Section of Entire Facility
28

                                           13
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 15 of 18



 1          The Bates numbered documents identified above may be downloaded from the

 2 following Box link:

 3

 4                                    PRIVILEGE LOG
     Bates Number(s)        Document Description Privilege Claimed                        Action
 5                                                                                        Taken
     SWITCH 000036          Email                        Personal Contact                  Redacted
 6
                                                         Information
 7   SWITCH 000038-         Email                        Personal Contact                  Redacted
     SWITCH 000039                                       Information
 8   SWITCH 000046-         Email                        Personal Contact                  Redacted
     SWITCH 000053                                       Information
 9   SWITCH 000056-         Email                        Personal Contact                  Redacted
     SWITCH 000057                                       Information
10
     SWITCH 000059-         Email                        Personal Contact                  Redacted
11   SWITCH 000063                                       Information
     SWITCH 000087-         Email                        Personal Contact                  Redacted
12   SWITCH 000089                                       Information
     SWITCH 000091-         Email                        Personal Contact                  Redacted
13   SWITCH 000095                                       Information
14   SWITCH 000100          Email                        Personal Contact                  Redacted
                                                         Information
15   SWITCH 000106          Email                        Personal Contact                  Redacted
                                                         Information
16   SWITCH 000109          Correspondence               Personal Contact                  Redacted
                                                         Information
17

18          Plaintiff further incorporates by reference the following documents identified by

19 Defendants:
20   Bates Number           Description

21                          Correspondence documents with eBay, while MTechnology was
                            working for eBay, concerning a proposed site visit by
22                          MTechnology to Switch's facilities
                            Document of a reliability analysis performance by MTechnology
23                          and that MTechnology provided to Switch in 2011
24

25         1.      Plaintiff reserves the right to amend this production at any time in which documents

26 become available.

27         2.      Plaintiff reserves the right to list additional exhibits in the event that subsequent

28 discovery and/or investigation warrants the same.

                                                    14
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 16 of 18



 1         3.       Plaintiff reserves the right to use all documents relevant to this litigation, including,

 2 without limitation, information relevant to expert, impeachment or rebuttal witnesses.

 3         4.       Plaintiff reserves the right to submit any exhibit and/or document disclosed by

 4 Defendant in this matter.

 5         5.       Plaintiff reserves the right to submit any exhibits as may be necessary for purposes of

 6 rebuttal or impeachment.

 7         6.       Plaintiff reserves the right to use all documents identified in any pleadings or papers

 8 filed by any party in this matter. However, this reservation of rights is not a waiver of any objections

 9 Plaintiff may have to those documents.

10         7.       Plaintiff reserves the right to use all documents identified in the course of discovery

11 in this matter. However, this reservation of rights is not a waiver of any objections Plaintiff may have

12 to those documents.

13 III.     DAMAGES:

14          A computation of any category of damages claimed by the disclosing party, making available

15 for inspection and copying as under Rule 34 the documents or other evidentiary material, not

16 privileged or protected from disclosure, on which such computation is based, including materials

17 bearing on the nature and extent of injuries suffered:

18          As this case is in the early stages of discovery, an exact computation of Plaintiff’s damages

19 cannot be determined at this time. Plaintiff alleges damages arising from the following:
20          (a)     Consequential damages and losses in an amount to be determined,

21          (b)     Plaintiff’s costs in bringing this action,

22          (c)     Plaintiff’s attorneys’ fees, and

23          (d)     Any other damages arising from any claims or amended claims in this action.

24 ///

25 ///

26 ///

27 ///

28 ///

                                                        15
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 17 of 18



1 IV.      INSURANCE:

2          For inspection and copying as under Rule 34 any insurance agreement under which any

3 person carrying on an insurance business may be liable to satisfy part or all of a judgment which may

4 be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment:

5          Plaintiff is not aware of any applicable insurance contracts.

6          DATED this 2nd day of July, 2019.

7                                                  SWITCH, LTD.

8

9                                                    /s/: Samuel Castor
                                                   SAMUEL CASTOR, ESQ.
10                                                 Nevada Bar No. 11532
11                                                 ANNE-MARIE BIRK, ESQ.
                                                   Nevada Bar No. 12330
12                                                 7135 South Decatur Blvd.
                                                   Las Vegas, Nevada 89118
13
                                                   F. CHRISTOPHER AUSTIN, ESQ.
14                                                 Nevada Bar No. 6559
                                                   caustin@weidemiller.com
15
                                                   WEIDE & MILLER, LTD.
16                                                 10655 Park Run Drive, Suite 100
                                                   Las Vegas, Nevada 89144
17                                                 Attorneys for Plaintiff

18

19
20

21

22

23

24

25

26

27

28

                                                     16
Case 2:17-cv-02651-GMN-EJY Document 88-10 Filed 07/17/20 Page 18 of 18



 1                                    CERTIFICATE OF SERVICE

 2          Pursuant to F.R.C.P. 5(b), I hereby certify that on this 2nd day of July, 2019, I served a true

 3 and correct copy of the above document, entitled PLAINTIFF’S FIRST SUPPLEMENT TO

 4 LIST OF WITNESSES AND DOCUMENTS PURSUANT TO FRCP 26 AND LR 26-1, to

 5 all parties, who are deemed to have consented to electronic service via their email, and via United

 6 States first-class mail, postage prepaid, as follows:

 7 Marc J. Randazza, Esq.
   Ronald D. Green, Esq.
 8 Alex J. Shepard, Esq.
   RANDAZZA LEGAL GROUP, PLLC
 9 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
10 ecf@randazza.com

11 mjr@randazza.com
   rdg@randazza.com
12 ajs@randazza.com
   Attorneys for Defendants
13

14

15

16                                                    /s/: Tanya Paonessa
                                                     An agent of SWITCH, LTD.
17

18

19
20

21

22

23

24

25

26

27

28

                                                       17
